                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                         No. 19-3064-02-CR-S-SRB

 ADAM W. NEWMAN,

                                Defendant.

                                      PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.      The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the United

States”), represented by Timothy A. Garrison, United States Attorney, and Josephine L. Stockard,

Assistant United States Attorney, and the defendant, Adam W. Newman (“the defendant”),

represented by Benjamin McBride.

       The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind any other

federal, state or local prosecution authority or any other government agency, unless otherwise

specified in this agreement.

       2.      Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

Counts 3 and 5 of the indictment, charging him with a violations of 21 U.S.C. § 841(a)(1) and

(b)(1)(A), that is, possession with the intent to distribute 50 grams or more of methamphetamine

(actual) and 18 U.S.C. § 924(c), that is possession of a firearm in furtherance of a drug trafficking
offense. By entering into this plea agreement, the defendant admits that he knowingly committed

these offense, and is, in fact, guilty of these offenses.

        3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offenses to which the defendant is pleading guilty are as follows:

         On or about April 10, 2017, in Greene County, in the Western District of Missouri, the
defendant, Adam W. NEWMAN (“NEWMAN”), aiding and abetting another, knowingly and
intentionally possessed with intent to distribute, 50 grams or more of methamphetamine (actual),
a Schedule II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1)
and (b)(1)(A) and Title 18, United States Code, Section 2 and knowingly possessed a firearm,
that is: a Springfield Armory brand, 9 mm firearm with serial number S3801575, in furtherance
of the offense of conspiracy to distribute 50 grams or more of methamphetamine (actual) as
alleged in Count 1, and in furtherance of the offense of possession with the intent to distribute 50
grams or more of methamphetamine (actual), as alleged in Count 3, in violation of Title 18, United
States Code, Section 924(c)(1)(A).

        On April 10, 2017, the Springfield, Missouri, Police Department (“SPD”) executed a
search warrant at a hotel in Greene County, Missouri. The room was occupied by Korina COBOS
(“COBOS”) and NEWMAN. Seized from the room was a total of $1,841 in cash, drug
paraphernalia, two firearms, and 137.33 grams of methamphetamine, a distributive amount of
methamphetamine. The methamphetamine was sent to the Missouri State Highway Patrol Lab
for testing and the sample labeled 1841 was determined to contain at least 66.8 grams of
methamphetamine (actual).

        Prior to the execution of the warrant, SPD Officer Ben Rauch conducted surveillance and
identified both COBOS and NEWMAN exit the room, leave, and then return. Each time he left
the room, with the exception of a time he came out to get something out of the car, NEWMAN
had a backpack with him. After obtaining the warrant, Officer Rauch returned and reestablished
surveillance. He waited until COBOS and NEWMAN returned and went back into the hotel
room. The warrant was then executed. NEWMAN was standing near the door and dropped a
Ziploc bag on the floor as the officers entered. Officer Cooney located $655 dollars inside
NEWMAN’s pants. On a table near the door was a small bag of what appeared to be
methamphetamine and weighed approximately 72.61 grams—this was the bag NEWMAN had
dropped when the officers entered the room (sample 1841).

        NEWMAN’s backpack was also next to the table. The bag was open and Officer Rauch
could see a firearm inside, which was a Springfield Armory brand, XP-9 model, 9 mm firearm
with serial number S3801575. Officer Rauch also located a black LG brand phone on a desk,
which he placed in airplane mode. He found a purse on the floor which contained COBOS’s
identification. Inside the purse was a firearm, a Taurus brand, PT709 model, 9 mm firearm, with
serial number TCX48373, which was later confirmed to be stolen, a digital scale, and $1,186 in
currency.

                                                   2
        Officer Rauch also found some more methamphetamine in a glasses case on the
nightstand. It was packaged in two separate bags which contained 42.47 and 22.25 grams of
methamphetamine. Another cellular telephone was nearby, an LG brand, which Officer Rauch
also placed in airplane mode. Officer Rauch obtained warrants for both telephones. The searches
of those phone revealed messages about drug distribution on both. The methamphetamine that
NEWMAN possessed, he possessed with the intent to distribute.

     On January 11, 2018, TFO Pinegar test fired the Springfield Armory brand, XP-9 model,
9 mm firearm with serial number S3801575, and determined that it functioned as designed.
NEWMAN possessed the firearm in furtherance of his distribution of methamphetamine.

       4.      Use of Factual Admissions and Relevant Conduct.                    The defendant

acknowledges, understands and agrees that the admissions contained in paragraph 3 and other

portions of this plea agreement will be used for the purpose of determining his guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including the

calculation of the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2). The

defendant acknowledges, understands and agrees that the conduct charged in any dismissed counts

of the indictment, as well as all other uncharged, related criminal activity, may be considered as

“relevant conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the

charges to which he is pleading guilty.

       5.      Statutory Penalties. The defendant understands that, upon his plea of guilty to

Count 3 of the indictment, charging him with possession with the intent to distribute 50 grams or

more of methamphetamine (actual), the minimum penalty the Court may impose is not less than

ten years’ imprisonment, while the maximum penalty the Court may impose is not more than life

imprisonment, not less than five years’ supervised release, a $10,000,000 fine, and a $100

mandatory special assessment per felony count of conviction, which must be paid in full at the

time of sentencing. The defendant further understands that this offense is a Class A felony.



                                               3
       The defendant understands that, upon his plea of guilty to Count 5 of the indictment,

charging him with possession of a firearm in furtherance of a drug trafficking offense, the

minimum penalty the Court may impose is not less than five years’ imprisonment consecutive to

Count 3, while the maximum penalty the Court may impose is not more than life imprisonment,

not more than five years’ supervised release, a $250,000 fine, and a $100 mandatory special

assessment per felony count of conviction, which must be paid in full at the time of sentencing.

The defendant further understands that this offense is a Class A felony.

       6.        Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

              a.     in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United States
       Sentencing Commission; these Guidelines, however, are advisory in nature, and the
       Court may impose a sentence either less than or greater than the defendant’s
       applicable Guidelines range, unless the sentence imposed is “unreasonable”;

              b.     the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;

               c.      in addition to a sentence of imprisonment, the Court may impose a
       term of supervised release of up no less than five years to Count 3 and no more than
       five years as to Count 5;

               d.     as to Count 5, if the defendant violates a condition of his supervised
       release, the Court may revoke his supervised release and impose an additional
       period of imprisonment of up to five years without credit for time previously spent
       on supervised release. In addition to a new term of imprisonment, the Court also
       may impose a new period of supervised release, the length of which cannot exceed
       five years, less the term of imprisonment imposed upon revocation of the
       defendant’s first supervised release;

              e.      the Court may impose any sentence authorized by law, including a
       sentence that is outside of, or departs from, the applicable Sentencing Guidelines
       range;

               f.      any sentence of imprisonment imposed by the Court will not allow
       for parole;

                                                4
              g.     the Court is not bound by any recommendation regarding the
       sentence to be imposed or by any calculation or estimation of the Sentencing
       Guidelines range offered by the parties or the United States Probation Office; and

               h.     the defendant may not withdraw his guilty plea solely because of the
       nature or length of the sentence imposed by the Court.

       7.      Government’s Agreements. Based upon evidence in its possession at this time,

the United States Attorney’s Office for the Western District of Missouri, as part of this plea

agreement, agrees not to bring any additional charges against the defendant for any federal criminal

offenses related to possession with the intent to distribute methamphetamine and possession of a

firearm in furtherance of a drug trafficking offense for which it has venue and which arose out of

the defendant’s conduct described above. Additionally, the United States Attorney for the Western

District of Missouri agrees to dismiss Counts 1 and 6 at sentencing.

        The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against

the person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States Attorney for the Western District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation

of the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further

                                                5
understands and agrees that, if the Government elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

       8.      Preparation of Presentence Report. The defendant understands the United States

will provide to the Court and the United States Probation Office a government version of the

offense conduct. This may include information concerning the background, character and conduct

of the defendant, including the entirety of his criminal activities. The defendant understands these

disclosures are not limited to the counts to which he has pleaded guilty. The United States may

respond to comments made or positions taken by the defendant or the defendant’s counsel, and to

correct any misstatements or inaccuracies. The United States further reserves its right to make any

recommendations it deems appropriate regarding the disposition of this case, subject only to any

limitations set forth in this plea agreement. The United States and the defendant expressly reserve

the right to speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal

Rules of Criminal Procedure.

       9.      Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to

their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his pleas of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his pleas of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or

agree with, he will not be permitted to withdraw his pleas of guilty.

                                                6
       10.     Agreed Guidelines Applications.           With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

              a.     The Sentencing Guidelines do not bind the Court and are advisory
       in nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable”;

              b.     The applicable Guidelines sections for the offenses of conviction are
       U.S.S.G. §§ 2D1.1 and 2K2.4;

              c.       The parties have no agreements with respect to any enhancements
       or reductions, other than the reduction outlined below;

               d.       The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation or
       prosecution of his own misconduct by timely notifying authorities of his intention
       to enter a plea of guilty, thereby permitting the Government to avoid preparing for
       trial and permitting the Government and the Court to allocate their resources
       efficiently. Therefore, he is entitled to a 3-level reduction pursuant to § 3E1.1(b)
       of the Sentencing Guidelines. The Government, at the time of sentencing, will file
       a written motion with the Court to that effect, unless the defendant: (1) fails to abide
       by all of the terms and conditions of this plea agreement and his pretrial release; or
       (2) attempts to withdraw his guilty pleas, violates the law, or otherwise engages in
       conduct inconsistent with his acceptance of responsibility;

              e.      The parties agree that the Court will determine his applicable
       criminal history category after receipt of the presentence investigation report
       prepared by the United States Probation Office;

               f.      The defendant understands that the estimate of the parties with
       respect to the Guidelines computation set forth in the subsections of this paragraph
       does not bind the Court or the United States Probation Office with respect to the
       appropriate Guidelines levels. Additionally, the failure of the Court to accept these
       stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
       defendant with a basis to withdraw his plea of guilty;

                g.     The defendant understands that the Court may impose any sentence
       authorized by law, including any sentence outside the applicable Guidelines range
       that is not “unreasonable;”

              h.     The defendant consents to judicial fact-finding by a preponderance
       of the evidence for all issues pertaining to the determination of the defendant’s
       sentence, including the determination of any mandatory minimum sentence

                                                 7
       (including the facts that support any specific offense characteristic or other
       enhancement or adjustment), and any legally authorized increase above the normal
       statutory maximum. The defendant waives any right to a jury determination beyond
       a reasonable doubt of all facts used to determine and enhance the sentence imposed,
       and waives any right to have those facts alleged in the indictment. The defendant
       also agrees that the Court, in finding the facts relevant to the imposition of sentence,
       may consider any reliable information, including hearsay; and

              i.      The defendant understands and agrees that the factual admissions
       contained in paragraph 3 of this plea agreement, and any admissions that he will
       make during his plea colloquy, support the imposition of the agreed upon
       Guidelines calculations contained in this agreement.

       11.     Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its

subsections. As to any other Guidelines issues, the parties are free to advocate their respective

positions at the sentencing hearing.

       12.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       13.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

               a.     oppose or take issue with any position advanced by the defendant at
       the sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

               b.      comment on the evidence supporting the charges in the indictment;


                                                  8
              c.      oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentences imposed, and that the United States
       remains free on appeal or collateral proceedings to defend the legality and propriety
       of the sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.

       14.     Waiver of Constitutional Rights.             The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;

             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not
       be used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court

may ask him questions about the offenses to which he pleaded guilty, and if the defendant answers

those questions under oath and in the presence of counsel, his answers may later be used against

him in a prosecution for perjury or making a false statement. The defendant also understands that

he has pleaded guilty to a felony offense and, as a result, will lose his right to possess a firearm or



                                                  9
ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office, or serve on a jury.

      15.      Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,
       except on grounds of (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

               b.      The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal
       sentence” includes a sentence imposed in excess of the statutory maximum, but
       does not include less serious sentencing errors, such as a misapplication of the
       Sentencing Guidelines, an abuse of discretion, or the imposition of an unreasonable
       sentence. However, if the United States exercises its right to appeal the sentence
       imposed as authorized by 18 U.S.C. § 3742(b), the defendant is released from this
       waiver and may, as part of the Government’s appeal, cross-appeal his sentence as
       authorized by 18 U.S.C. § 3742(a) with respect to any issues that have not been
       stipulated to or agreed upon in this agreement.

       16.     Financial Obligations.      By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations: The defendant

understands that a Special Assessment will be imposed as part of the sentence in this case. The

defendant promises to pay the Special Assessment of $200 by submitting a satisfactory form of

payment to the Clerk of the Court prior to appearing for the sentencing proceeding in this case.

The defendant agrees to provide the Clerk’s receipt as evidence of his fulfillment of this obligation

at the time of sentencing.

       17.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without



                                                10
limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.

       18.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses

arising out of the investigation or prosecution of this matter.

       19.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete or untruthful, or otherwise breaches this plea agreement, the United States

will be released from its obligations under this agreement. The defendant, however, will remain

bound by the terms of the agreement, and will not be allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the execution of

this plea agreement, any testimony given by him before a grand jury or any tribunal, or any leads

from such statements or testimony, shall be admissible against him in any and all criminal

proceedings. The defendant waives any rights that he might assert under the United States

Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any

statements made by him subsequent to this plea agreement.

       20.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of

                                                 11
counsel, and that counsel has fully advised him of his rights and obligations in connection with

this plea agreement. The defendant further acknowledges that no threats or promises, other than

the promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys, or any other party to induce him to enter his plea of guilty.

       21.     No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

parties, and that any other terms and conditions not expressly set forth in this agreement or any

written supplemental agreement do not constitute any part of the parties’ agreement and will not

be enforceable against either party.

       22.     Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any




                                                 12
drafting errors or ambiguities are not to be automatically construed against either party, whether

or not that party was involved in drafting or modifying this agreement.

                                             Timothy A. Garrison
                                             United States Attorney

                                      By     /s/ Josephine L. Stockard

Dated: October 3, 2019                       Josephine L. Stockard
                                             Assistant United States Attorney
                                             Missouri Bar No. 63956


       I have consulted with my attorney and fully understand all of my rights with respect to the
offenses charged in the indictment. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines. I have read this
plea agreement and carefully reviewed every part of it with my attorney. I understand this plea
agreement and I voluntarily agree to it.


Dated: October 3, 2019                       /s/ Adam W. Newman
                                             Adam W. Newman
                                             Defendant

         I am defendant Adam Newman’s attorney. I have fully explained to him his rights with
respect to the offenses charged in the indictment. Further, I have reviewed with him the provisions
of the Sentencing Guidelines which might apply in this case. I have carefully reviewed every part
of this plea agreement with him. To my knowledge, Mr. Newman’s decision to enter into this plea
agreement is an informed and voluntary one.


Dated: October 3, 2019                       /s/ Ben McBride
                                             Ben McBride
                                             Attorney for Defendant




                                               13
